DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Steven D. Jinks on March 17th, 2021.
The application has been amended as follows:
In the Claims filed 03/12/2021: 
In claim 1:
			amend “a light reflective reflecting electrode” to --a light reflecting 				electrode--;
			amend “and resist that covers” to --and a resist that covers--; and 					amend the three instances of “the reflecting electrode” to --the light 				reflecting electrode--
In claim 4:
	amend “the reflecting electrode” to --the light reflecting electrode--
In claim 5:

In claim 11:
	amend “a light reflective reflecting electrode” to --a light reflecting 	electrode--;
	amend “the substrate” to --the wiring substrate--;
	amend the four instances of “the reflecting electrode” to --the light 	reflecting electrode--; and
	amend “the reflective electrode” to --the light reflecting electrode--
In claim 12:
	amend the two instances of “the reflecting electrode” to --the light 	reflecting electrode--
In claim 13:
	amend “reflective” to --reflecting--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed light emitting device, specifically reciting that a ratio of an area of a mounting region to an area of the light emitting element being four or more, is not disclosed in the prior art nor would it have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Examiner, Art Unit 3793              

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793